Case: 20-1675    Document: 26     Page: 1   Filed: 12/09/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   LEMUEL C. BRAY,
                   Claimant-Appellant

                             v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2020-1675
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 17-2990, Judge Amanda L. Mere-
 dith.
                 ______________________

                Decided: December 9, 2020
                 ______________________

    LEMUEL C. BRAY, Torrington, WY, pro se.

     MICHAEL DUANE AUSTIN, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent-appellee. Also repre-
 sented by JEFFREY B. CLARK, STEVEN JOHN GILLINGHAM,
 ROBERT EDWARD KIRSCHMAN, JR.; BRIAN D. GRIFFIN,
 BRANDON A. JONAS, Office of General Counsel, United
 States Department of Veterans Affairs, Washington, DC.
Case: 20-1675     Document: 26     Page: 2    Filed: 12/09/2020




 2                                              BRAY   v. WILKIE



                   ______________________

     Before WALLACH, TARANTO, and CHEN, Circuit Judges.
 PER CURIAM.
     Appellant, Lemuel C. Bray, appeals a decision of the
 U.S. Court of Appeals for Veterans Claims (“Veterans
 Court”), concluding, in relevant part, that the Board of Vet-
 erans’ Appeals (“the Board”) had not violated Mr. Bray’s
 due process rights by failing to obtain and consider perti-
 nent records and to “publish the legal standards and evi-
 dentiary basis” for its 2017 decision denying Mr. Bray
 entitlement to earlier effective dates for several service-re-
 lated conditions. Bray v. Wilkie, No. 17-2990, 2020 WL
 476677, at *3 (Vet. App. Jan. 30, 2020). The Veterans
 Court explained that Mr. Bray had not identified any rele-
 vant records that were not considered by the Board, and
 had “not clearly explained how he was denied due process
 in his specific appeal or harmed by any such due process
 violations.” Id. We have jurisdiction pursuant to 38 U.S.C.
 § 7292(a) and (c). We affirm.
                        BACKGROUND
     Mr. Bray served on active duty in the U.S. Navy
 from 1961 to 1974. R.A. 55. 1 In 1976, the U.S. Department
 of Veterans Affairs (“VA”) granted Mr. Bray entitlement to
 service connection for residuals of a fracture of the left ma-
 lar and left zygoma and assigned a non-compensable rating


      1  “R.A.” refers to the appendix attached to Respond-
 ent-Appellee, the Secretary of Veterans Affairs’ (“the Sec-
 retary”) corrected response brief; “A.A.” refers to the
 appendix attached to Mr. Bray’s reply brief. Mr. Bray’s
 opening brief included an incomplete version of Bray, 2020
 WL 476677, as well as two other documents from the Vet-
 erans Court docket, but was not numbered as an appendix.
 See Appellant’s Br.
Case: 20-1675        Document: 26   Page: 3     Filed: 12/09/2020




 BRAY    v. WILKIE                                             3



 effective July 20, 1974. A.A. 197; see A.A. 197–98 (1976
 Rating Decision). In 1992, the VA granted Mr. Bray enti-
 tlement to service connection for tinnitus and assigned a
 10 percent disability rating effective December 10, 1989.
 A.A. 195; see A.A. 193–96 (1992 Rating Decision).
      In 2010, the VA granted Mr. Bray a 40 percent disabil-
 ity rating for residuals of the fracture of the left malar and
 left zygoma, now characterizing the injury as “left facial
 fracture with a traumatic brain injury [(‘TBI’)],” with an
 effective date of July 10, 2009. R.A. 49; see R.A. 49–54
 (2010 Rating Decision). The VA continued Mr. Bray’s 10
 percent disability rating for tinnitus with no change in ear-
 liest effective date. R.A. 53.
     In 2015, the VA denied Mr. Bray entitlement to an ear-
 lier effective date for tinnitus. R.A. 55; see R.A. 55–60
 (2015 Rating Decision). The VA found that because no
 claim for tinnitus “was received prior to December 10,
 1990,” December 10, 1989, was the earliest effective date
 permissible under 38 C.F.R. § 3.114(a). R.A. 59; see 38
 C.F.R. § 3.114(a)(3) (providing that “[i]f a claim [for entitle-
 ment] is reviewed at the request of the claimant more than
 [one] year after the effective date of [a liberalizing] law or
 VA issue, benefits may be authorized for a period of [one]
 year prior to the date of receipt of such request”).
     Mr. Bray appealed to the Board. R.A. 8. 2 In May 2017,
 the Board issued a decision denying Mr. Bray entitlement
 to an effective date earlier than December 10, 1989, for ser-
 vice connection for tinnitus, R.A. 13, and finding that the
 regional office had “granted the earliest effective date for a
 grant of service connection for tinnitus that the law al-
 lows,” R.A. 18; see R.A. 8–44 (2017 Board Decision). The
 Board also denied Mr. Bray entitlement to an earlier



     2  The exact date Mr. Bray appealed the 2015 Rating
 Decision is unclear. See generally R.A. 1–102; A.A. 1–201.
Case: 20-1675     Document: 26      Page: 4    Filed: 12/09/2020




 4                                               BRAY   v. WILKIE



 effective date for service connection for his left facial frac-
 ture with TBI. R.A. 13. The Board remanded, inter alia,
 the “issues of entitlement to increased ratings for service-
 connected tinnitus, TBI, and mixed personality disorder,”
 as well as entitlement to service connection for lumbar and
 cervical spine disorders. R.A. 11.
     In September 2017, Mr. Bray appealed the 2017 Board
 Decision to the Veterans Court. R.A. 94. In Novem-
 ber 2017, Mr. Bray filed a motion to correct the record be-
 fore the agency (“RBA”). R.A. 61; see R.A. 61–67 (Motion to
 Correct the RBA). Mr. Bray argued that the RBA was
 missing “many” relevant items, “most of” which he con-
 ceded pertained to the issues remanded to the Board, ra-
 ther than those on appeal to the Veterans Court. R.A. 61.
 The Veterans Court stayed the case and ordered the Secre-
 tary to file responses “every [fifteen] days” describing
 “what action the [VA]—including the responsible VA re-
 gional office(s)—ha[d] taken to resolve the dispute.” R.A.
 94. The Secretary filed fourteen responses over the next
 eight months detailing the parties’ efforts to resolve the
 dispute. R.A. 94–95.
      In July 2018, the Veterans Court ordered the Secretary
 to “provide a detailed response” as to the alleged deficien-
 cies in the RBA. R.A. 96. The Secretary responded in Au-
 gust 2018. R.A. 96. The Secretary stated that though “[a]
 review of the RBA as served reveals that all of the records
 discussed” in the 2017 Board Decision “are contained in the
 RBA,” the Secretary had obtained medical records from six
 additional VA hospitals for inclusion in an amended RBA
 “[i]n an attempt to provide [Mr. Bray] with as many records
 as possible that he had identified as missing[.]” R.A. 70–
 71. The Secretary also stated that despite Mr. Bray’s re-
 peated assertions that he could provide copies of docu-
 ments alleged to be missing from the RBA, he had only
 provided nine pages of his service records “to be added to
 the amended RBA[.]” R.A. 71. The Secretary filed an
 amended RBA in August 2018. R.A. 96. Mr. Bray objected
Case: 20-1675       Document: 26   Page: 5    Filed: 12/09/2020




 BRAY   v. WILKIE                                            5



 to the amended RBA, and filed motions for a “contempt or-
 der” and to obtain “pharmaceutical records.” R.A. 96.
     In October 2018, the Veterans Court issued an order
 stating that the parties had “agreed to the content of the
 RBA” during a conference and set forth further instruc-
 tions to the Clerk of the Veterans Court. R.A. 73. Mr. Bray
 then filed a notice purporting to appeal the October 2018
 Order to this court. R.A. 74. The Veterans Court Clerk’s
 Office informed Mr. Bray via letter that his “active case”
 was not yet at the appeal stage and returned his personal
 check for the appeal filing fee. R.A. 88. Mr. Bray then filed
 an “Urgent Petition for Prohibition of [Veterans Court] Or-
 ders of [October 2018].” R.A. 77; see R.A. 77–87 (Urgent
 Petition for Prohibition of Veterans Court Orders of [Octo-
 ber 2018]).
     To the Veterans Court, Mr. Bray raised, inter alia, sev-
 eral due process claims related to the RBA and the 2017
 Board Decision. Bray, 2020 WL 476677, at *3. In a Janu-
 ary 2020 memorandum opinion, as relevant here, the Vet-
 erans Court rejected Mr. Bray’s due process arguments.
 Id. The Veterans Court explained that Mr. Bray had failed
 to provide necessary details as to missing records and had
 “not clearly explained how he was denied due process in his
 specific appeal or harmed by any such due process viola-
 tions.” Id.
                          DISCUSSION
          I. Standard of Review and Legal Standard
     “The jurisdiction of this court to review decisions of the
 Veterans Court is limited by statute.”            Gazelle v.
 Shulkin, 868 F.3d 1006, 1009 (Fed. Cir. 2017). We may re-
 view a Veterans Court decision “with respect to the validity
 of a decision of the [Veterans] Court on a rule of law or of
 any statute or regulation . . . or any interpretation
 thereof . . . that was relied on by the [Veterans] Court in
 making the decision.” 38 U.S.C. § 7292(a). “Except to the
Case: 20-1675     Document: 26      Page: 6     Filed: 12/09/2020




 6                                               BRAY   v. WILKIE



 extent an appeal . . . presents a constitutional issue,” we
 “may not review (A) a challenge to a factual determination,
 or (B) a challenge to a law or regulation as applied to the
 facts of a particular case.” Id. § 7292(d)(2). “We review
 statutory and regulatory interpretations of the Veterans
 Court de novo.” Gazelle, 868 F.3d at 1009 (italics and cita-
 tion omitted).
     “With respect to constitutional issues, we may review
 decisions by the Veterans Court that (1) rely upon an inter-
 pretation of regulation or statutory provisions that is con-
 trary to constitutional right, power, privilege, or immunity,
 or (2) involve genuine free-standing constitutional claims.”
 Geib v. Shinseki, 733 F.3d 1350, 1355 (Fed. Cir. 2013) (in-
 ternal quotation marks and citations omitted). We will not,
 however, “pass upon constitutional contentions presented
 in an abstract rather than in a concrete form.” Gov’t &
 Civic Employees Org. Comm., CIO v. Windsor, 353 U.S.
 364, 366 (1957).
     II. Mr. Bray’s Due Process Claims Are Without Merit
     The Veterans Court rejected Mr. Bray’s claims that the
 Board and the VA had denied him due process. Bray, 2020
 WL 476677, at *3. The Veterans Court explained that alt-
 hough Mr. Bray “argue[d] that [the] VA did not obtain rel-
 evant records and did not consider pertinent records and
 that those failures resulted in . . . due process violations[,]”
 “he ha[d] not provided any detail as to what records may
 be missing and does not point to any specific records
 that . . . were not considered by the Board.” Id. The Vet-
 erans Court also explained that while Mr. Bray “argue[d]
 that the Board denied him due process because it failed to
 publish the legal standards and evidentiary basis” for the
 2017 Board Decision, “he ha[d] not clearly explained how
 he was denied due process in his specific appeal or harmed
 by any such due process violation.” Id. Mr. Bray contends
 that the Veterans Court erred, however, arguing that the
 VA denied him due process by failing to “supply probative
Case: 20-1675        Document: 26    Page: 7     Filed: 12/09/2020




 BRAY    v. WILKIE                                              7



 medical documents” and that the Veterans Court violated
 his due process rights “by ignoring” his due process argu-
 ments. Appellant’s Br. 1. 3 Mr. Bray also contends that the
 Clerk of the Veterans Court denied him due process by fail-
 ing to forward to us his Notice of Appeal of the Veterans
 Court’s October 2018 Order. Id. We disagree with Mr.
 Bray. 4
     Mr. Bray’s due process claims are without merit. First,
 Mr. Bray’s claim that the VA and the Board denied him due
 process by withholding “probative medical documents” is
 vague and unsupported by the record. Appellant’s Br. 1.
 Mr. Bray listed twenty-four different categories of allegedly
 missing records in his Motion to Correct the RBA. R.A. 61–
 63 (listing, inter alia, “[m]ultiple [a]udiology examina-
 tions,” “hard copy radiographic reports,” “[m]ultiple EEG
 reports,” “[regional office] internal memos,” and various



     3   Mr. Bray does not challenge the Veterans Court’s
 dismissal of his claim that the Board denied him due pro-
 cess by failing to publish the legal standards and eviden-
 tiary basis for the 2017 Board Decision. See generally
 Appellant’s Br. 1–2.
     4     Additionally, Mr. Bray references the Freedom of
 Information Act and “Denial of Property Rights guaranteed
 by [Section Four] of the Fourteenth [Amendment],” without
 further detail or explanation. Appellant’s Br. 1. Even if
 these references are construed as argument, Mr. Bray
 failed to develop the point. The arguments are, therefore,
 waived. In re Baxter Int’l, Inc., 678 F.3d 1357, 1362 (Fed.
 Cir. 2012) (providing that arguments raised only in the
 “background of [an] opening brief” are waived); SmithKline
 Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1320 (Fed.
 Cir. 2006) (providing that “a passing reference to an is-
 sue . . . will not suffice to bring that issue before this court”
 (internal quotation marks and citations omitted)).
Case: 20-1675    Document: 26      Page: 8    Filed: 12/09/2020




 8                                             BRAY   v. WILKIE



 “missing letters”). Yet, Mr. Bray conceded that “most” of
 the documents listed in his motion were “not relevant” to
 the issues on appeal to the Veterans Court, R.A. 61, and
 failed to specify which of the requested documents were rel-
 evant, R.A. 61–63. The Veterans Court concluded that Mr.
 Bray had failed to provide “any detail” as to the allegedly
 missing records and had not identified “any specific records
 that . . . were not considered by the Board.” Bray, 2020 WL
 476677, at *3. Similarly, Mr. Bray’s briefs fail to identify
 any specific missing records that are relevant to the issues
 on appeal to the Veterans Court, or which the Board failed
 to consider. See generally Appellant’s Br. 1–2, Appellant’s
 Reply Br. 1–15.
      Further, the record shows that, “[i]n an attempt to pro-
 vide [Mr. Bray] with as many records as possible that he
 had identified as missing,” the Secretary obtained and in-
 cluded additional medical records from several VA hospi-
 tals in the amended RBA. R.A. 70–71 (describing records
 obtained from “Washington [VA Medical Center (‘VAMC’)],
 Sheridan VAMC, Long Beach VAMC, Denver VAMC,
 Black Hill [Health Care System,] and the Cheyenne
 VAMC”). Subsequently, the Veterans Court’s October 2018
 Order stated that the parties had “agreed to the content of
 the [amended] RBA” during a conference. R.A. 73. In sum,
 Mr. Bray has not identified any missing relevant docu-
 ments that the Board failed to consider, and the record
 shows that the VA made efforts to provide Mr. Bray with
 the documents he sought, and that Mr. Bray agreed to the
 contents of the amended RBA. Accordingly, Mr. Bray’s due
 process claim, based on allegedly missing records, is vague
 and unsupported by the record. See Gov’t & Civic Employ-
 ees, 353 U.S. at 366; In re Bailey, 182 F.3d 860, 871 (Fed.
 Cir. 1999) (concluding, based “[u]pon careful review of the
 record,” that there was “no violation of [the appellant’s]
 Due Process rights”); see also Rauch v. Peake, 280 F. App’x
 949, 951 (Fed. Cir. 2008) (holding that “bald, unsupported
Case: 20-1675        Document: 26   Page: 9    Filed: 12/09/2020




 BRAY    v. WILKIE                                            9



 assertions” of due process violations “are insufficient to
 make out a true constitutional claim”).
     Second, Mr. Bray’s argument that the Veterans Court
 denied him due process “by ignoring” his due process
 claims is similarly unsupported by the record. Appellant’s
 Br. 1. Mr. Bray first raised his concerns about allegedly
 missing documents in his Motion to Correct the RBA,
 brought pursuant to Veterans Court Rule 10(b). R.A. 61;
 see R.A. 94. 5 The Veterans Court stayed the case pending
 resolution of the dispute and ordered the Secretary to pro-
 vide status updates every fifteen days. R.A. 94. After eight
 months passed without resolution, the Veterans Court or-
 dered the Secretary to provide a more detailed response,
 and then held a telephonic conference with the parties to
 “discuss the content of the RBA.” R.A. 96. Finally, the Vet-
 erans Court addressed Mr. Bray’s due process claims in its
 January 2020 opinion. See Bray, 2020 WL 476677, at *3
 (analyzing Mr. Bray’s claims that the VA had violated his
 due process rights by failing to obtain and consider “rele-
 vant records” and that the Board had “failed to publish the
 legal standards and evidentiary basis for its decision”). Ac-
 cordingly, Mr. Bray’s argument that the Veterans Court ig-
 nored his due process claim in violation of his due process
 rights is unsupported by the record.
     Third, Mr. Bray’s claim that the Clerk of the Veterans
 Court violated his due process rights is based upon a mis-
 understanding of law. Mr. Bray argues that the Clerk vio-
 lated due process by failing to forward Mr. Bray’s Notice of
 Appeal of the Veterans Court’s October 2018 Order to this
 court. Appellant’s Br. 1. Simply put, Mr. Bray could not
 directly appeal the October 2018 Order to us. The October


     5   Veterans Court Rule 10(b) provides that “[i]f any
 dispute arises as to the . . . content of the record before the
 agency, the [Veterans] Court, on motion of any party, will
 resolve the matter.” VET. APP. R. 10(b).
Case: 20-1675    Document: 26     Page: 10    Filed: 12/09/2020




  10                                           BRAY   v. WILKIE



 2018 Order stated that the Veterans Court’s “Central Legal
 Staff [had] conducted a conference with the parties to dis-
 cuss the content of the [RBA],” that the parties had “agreed
 to the content of the RBA,” and directed the court’s Deputy
 Clerk to issue a notice to Mr. Bray to file his appeal brief
 before the Veterans Court. R.A. 73. It did not substan-
 tively address the merits of any of the issues on appeal. See
 generally R.A. 73. As such, it was a non-final order, see
 Morrison v. Dep’t of the Navy, 876 F.3d 1106, 1109 (Fed.
 Cir. 2017) (“As a general rule, an order is final only when
 it ‘ends the litigation on the merits and leaves nothing for
 the court to do but execute the judgment.’” (quoting Catlin
 v. United States, 324 U.S. 229, 233 (1945)), which we gen-
 erally do not review, Williams v. Principi, 275 F.3d 1361,
 1363–64 (Fed. Cir. 2002) (explaining that “we have . . . gen-
 erally declined to review non-final orders of the Veterans
 Court,” based on a “prudential” rule that “emphasizes the
 deference that appellate courts owe to the trial judge and
 reduces . . . the clogging of the courts through successive
 appeals” (internal quotation marks and citations omitted)).
 Thus, Mr. Bray’s due process claims are without merit. 6




       6  Mr. Bray raises numerous additional arguments
 for the first time in his reply brief. See Appellant’s Reply
 Br. 1–6 (listing eleven “Questions on Appeal,” including
 “[d]oes [Mr. Bray] have a Fifth Amendment ‘property right’
 to copies of all probative documents in his VA Medical File”
 and “[d]oes the extreme RBA disorganization deprive vet-
 erans . . . with PTSD . . . of due process under the ADA”).
 Because these arguments were not raised in Mr. Bray’s
 opening brief, they are waived. See SmithKline Bee-
 cham, 439 F.3d at 1319 (“Our law is well established that
 arguments not raised in the opening brief are waived.”).
Case: 20-1675       Document: 26   Page: 11   Filed: 12/09/2020




 BRAY   v. WILKIE                                         11



                          CONCLUSION
    We have considered Mr. Bray’s remaining arguments
 and find them unpersuasive. The Final Judgment of the
 U.S. Court of Appeals for Veterans Claims is
                          AFFIRMED
                             COSTS
     No costs.